 



Exhibit 10.2
SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT
     Pursuant to this Second Amendment to Stock Purchase Agreement, dated as of
July 31, 2006 (this “Amendment”), the parties hereto hereby amend that certain
Stock Purchase Agreement, dated as of April 28, 2006, by and among Alon USA
Energy, Inc., a Delaware corporation, and the stockholders of Paramount
Petroleum Corporation named on the signature page thereto (as amended to date,
the “Purchase Agreement”) as expressly set forth below. Capitalized terms used
herein and not otherwise defined shall have the meanings given such terms in the
Purchase Agreement.

  1.   Amendment to Section 2.3(d)(iii) of the Purchase Agreement. Section
2.3(d)(iii) is hereby amended and restated in its entirety to read as follows:

     “(iii) If the Closing Date does not occur within three Business Days
following the Asset Purchase Date, then, at the option of either Alon or Sellers
exercised by written notice to the other party, the purchase and sale of the
1031 Assets under this Section 2.3(d) shall be rescinded and (A) title to the
purchased 1031 Assets shall revert to the Acquired Companies, and (B) the
purchase price for the 1031 Assets shall be refunded to Alon. Alon shall bear
all costs, liabilities and expenses attributable to rescinding the 1031 Asset
sale, and the Acquired Companies shall be entitled to recover any such costs,
liabilities and expenses from Alon, including by offset against the purchase
price refunded to Alon.”

  2.   Supplement to Section 2.3 of the Purchase Agreement. The following
provision is hereby added to Section 2.3 of the Purchase Agreement immediately
following Section 2.3(d):

     “(e) Notwithstanding anything contained in this Agreement to the contrary,
the Acquired Companies shall bear all costs, liabilities and expenses incurred
by the Sellers or the Acquired Companies attributable to the 1031 Asset sale,
including all fees and expenses of the attorneys of the Sellers or the Acquired
Companies and the lenders of the Acquired Companies related thereto.”

  3.   As expressly amended above, the Purchase Agreement shall continue in full
force and effect in accordance with its terms.     4.   This Amendment may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall be considered to be one document.

[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Stock Purchase Agreement as of the day and year first above written.

            ALON USA ENERGY, INC
      By:   /s/ Harlin R. Dean         Harlin R. Dean, Vice President           
    THE CRAIG C. BARTO AND GISELE M. BARTO LIVING
TRUST, DATED APRIL 5, 1991
      By:   /s/ Gisele M. Barto         GISELE M. BARTO, Trustee of the Craig
C.        Barto and Gisele M. Barto Living Trust,
Dated April 5, 1991             By:   /s/ Craig C. Barto         CRAIG C. BARTO,
Trustee of the Craig C. Barto        and Gisele M. Barto Living Trust,
Dated April 5, 1991       THE JERREL C. BARTO AND JANICE D. BARTO LIVING
TRUST, DATED MARCH 18, 1991
      By:   /s/ Jerrel C. Barto         JERREL C. BARTO, Trustee of the Jerrel
C.        Barto and Janice D. Barto Living Trust,
Dated March 18, 1991             By:   /s/ Janice D. Barto         JANICE D.
BARTO, Trustee of the Jerrel C. Barto        and Janice D. Barto Living Trust,
Dated March 18, 1991             By:   /s/ W. Scott Lovejoy III         W. SCOTT
LOVEJOY III, an individual                      By:   /s/ Mark R. Milano        
MARK R. MILANO, an individual             

 